                                                                        JS-6




             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA


SIAMAK S. OURIAN,
      Plaintiff,                    CV 18-8454 DSF (SSx)

                v.                  JUDGMENT

ONLY GROUP PTE. LTD, d/b/a
ONLY AESTHETICS et al.,
      Defendants.



  The Court having granted a motion for default judgment,

   IT IS ORDERED AND ADJUDGED that Defendant Only
Group Pte. Ltd, d/b/a ONLY Aesthetics is ENJOINED from any
use of Plaintiff’s trademarks or copyrights, that Plaintiff is
awarded statutory damages in the amount of $46,971 and
attorneys’ fees in the amount of $3,300, and that Plaintiff recover
costs of suit pursuant to a bill of costs filed in accordance with 28
U.S.C. § 1920.

  IT IS SO ORDERED.


Date: July 12, 2019                ___________________________
                                   Dale S. Fischer
                                   United States District Judge
